Citation Nr: 1735545	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  15-39 038A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2017, the Veteran submitted testimony on the record at the Board hearing that he wanted to withdraw his appeal with respect to his increased rating claim for tinnitus.  

2.  The Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level VI bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased disability rating for tinnitus have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an initial rating in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  With respect to the propriety of the assigned rating for the service-connected bilateral hearing loss, the Veteran has appealed from the original grants of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the May 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records and VA examination reports have been obtained and considered.  Thus, the Board finds that VA has fully satisfied the duty to assist.  Review of the VA examinations of record reveal that they contain the need audiometric findings to evaluate the severity of the Veteran's hearing loss and discuss the functional impact of the Veteran's hearing loss dis ability.  The Board finds these examinations adequate upon which to rate the hearing loss disability.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal. Hence, no further notice or assistance is required with respect to the issue decided herein and the Board will proceed with its adjudication.

II.  Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran withdrew the issue of entitlement to a disability rating in excess of 10 percent for service-connected tinnitus at the June 2017 Board hearing; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.   See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in April 2013, prior to the initial rating decision, which revealed audiometry results as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
70
80
LEFT
55
60
70
85

Average puretone thresholds were 66 decibels in the right ear and 68 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.  Applying these results to Table VI, the result was a Level VI designation in each ear.  This hearing level warrants a 30 percent rating using Table VII.  

The Veteran also displayed an exceptional pattern of hearing loss during this period.  38 C.F.R. § 4.86(a).  Using Table VIA, the results of the Veteran's April 2013 VA audiology evaluation reveal Level V hearing in each ear.  When the Level V designations derived from Table VIA are mechanically applied to Table VII, the result is a 20 percent rating.  38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345.

The Veteran also underwent a VA examination in August 2016, which revealed puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
70
75
85
LEFT
70
70
80
85

Average puretone thresholds were 74 decibels in the right ear and 76 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 percent in the left ear.  Using Table VI, the results of the Veteran's August 2016 VA audiology evaluation were Level V hearing in the right ear and Level VI hearing in the left ear.  This hearing level warrants a 20 percent rating using Table VII.  

The Veteran again displayed an exceptional pattern of hearing loss during this examination.  38 C.F.R. § 4.86(a).  Using Table VIA, the results of the Veteran's August 2016 VA audiology evaluation revealed Level VI hearing in the right ear and Level VI hearing in the left ear. This hearing level warrants a 30 percent rating when applied to Table VII.

The Veteran also submitted a March 2016 private audiological examination, which revealed puretone thresholds, in decibels of:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
70
80
LEFT
55
65
70
85

Reviewing this record and using the findings from it in Table VI and Table VIA, the audiometric findings result in no more than a Roman Number VI in either ear, and thus, no more than a 30 percent rating.  Further, as indicate above, the Veteran was subsequently provided another VA audiometric examination that confirmed audiometric findings supporting no more than the 30 percent rating.  Therefore, the Board finds that the March 2016 private audiological examination report does not support a finding that the hearing loss disability warrants a rating in excess of 30 percent.

The Board has considered the Veteran's lay statements and those of his spouse at the June 2017 hearing, which generally contend that the Veteran's hearing is worse than currently rated and that he has difficulty hearing with background noise and in groups.  However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record consists of the above VA examinations, which indicate that the Veteran's hearing loss does not rise to the level of a 40 percent rating or higher.  For these reasons, the Veteran's claim for an initial rating in excess of 30 percent for bilateral hearing loss is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned ratings for the Veteran's bilateral hearing loss.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as any fluctuations in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 12 Vet. App. at 126-27.  

IV.  Extraschedular

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).
The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has stated that he has difficulty distinguishing conversation in a crowd, restaurant or gathering if more than one person is speaking.  The Veteran's wife also stated that the Veteran cannot participate in family gatherings or watch television because he cannot hear what is going on.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  The basis for this conclusion is discussed further below.

With regard to the first step of the Thun analysis, the Veteran's service-connected hearing loss is manifested by symptoms of difficulty hearing, which are encompassed within the rating criteria under Diagnostic Code 6100.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  

The Board acknowledges the Veteran's assertions that the VA audiological exams are not representative of real life situations.  However, the United States Court of Appeals for Veterans Claims held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, as well as difficulty understanding speech, in an everyday work environments.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In reaching this conclusion, the Court relied upon the plain language of 38 C.F.R. §§ 4.85, 4.86, as well as the above recited regulatory history.  Therefore, per the Court's holding, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with hearing loss are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  

The record shows no frequent periods of hospitalization or marked interference with employment due to hearing loss.  

The evidence does not show that the Veteran's situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 30 percent rating assigned for the Veteran's bilateral hearing loss is meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his bilateral hearing loss are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.





							(CONTINUED ON NEXT PAGE)
      
ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.  

The appeal for the issue of entitlement to a disability rating in excess of 10 percent for service-connected tinnitus is dismissed.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


